Case 9:18-cv-81004-RKA Document 68-24 Entered on FLSD Docket 07/05/2019 Page 1 of 28




                       EXHIBIT T
                   Case 9:18-cv-81004-RKA Document 68-24 Entered on FLSD Docket 07/05/2019 Page 2 of 28



                    Category 1 (Called two or more
                    times in a 12-month period
                    after individual's file was                                     Call Dates (After Marked as
Telephone Number    marked as "Rejected Lead")     Date Marked As Rejected Lead     Rejected Lead)               Call Dispositions
        2142        Y                                                     11/4/2016                    2/17/2017 (D) Not In Service
                                                                                                       5/17/2017 (D) Not In Service

        1302        Y                                                    12/14/2016                      1/5/2017 (D) Left Voicemail
                                                                                                         1/6/2017 (D) No Message Left
                                                                                                         2/8/2017 (D) Left Voicemail

        0224        Y                                                     1/25/2017                    3/22/2017 (N) no message left
                                                                                                        4/4/2017 (D) No Message Left

         9832       Y                                                     3/22/2018                    4/10/2018 (D) No Message Left
                                                                                                        5/8/2018 (D) No Message Left
                                                                                                       6/11/2018 (D) No Message Left

        4941        Y                                                     2/13/2018                    3/16/2018 (D) No Message Left
                                                                                                       4/27/2018 (D) No Message Left

        0060        Y                                                    12/13/2017                   12/23/2017 (D) Left Voicemail
                                                                                                      12/23/2017 (N) RE inquired text/ email/ LVM
                                                                                                      12/27/2017 (D) Left Voicemail

                    N - inadvertently included in
        2705        original list                                        10/18/2017                   12/28/2017 (D) No Message Left

        3404        Y                                                    10/21/2017                    11/8/2017   (D) No Message Left
                                                                                                      12/11/2017   (D) No Message Left
                                                                                                       1/10/2018   (D) No Message Left
                                                                                                       2/27/2018   (D) No Message Left
                                                                                                       7/31/2018   (D) No Message Left




                                                                                                                                            PU00017503
         Case 9:18-cv-81004-RKA Document 68-24 Entered on FLSD Docket 07/05/2019 Page 3 of 28



          Category 1 (Called two or more
          times in a 12-month period
          after individual's file was                                     Call Dates (After Marked as
Number    marked as "Rejected Lead")     Date Marked As Rejected Lead     Rejected Lead)                 Call Dispositions
0078      Y                                                      3/7/2017                    3/21/2017   (D) No Answer
                                                                                             3/24/2017   (D) No Answer
                                                                                             4/12/2017   (D) No Answer
                                                                                             6/20/2017   (D) No Answer
                                                                                             6/20/2017   (N) LVM

5820      Y                                                   10/13/2016                     2/8/2017 (D) Voicemail Not Setup
                                                                                            2/23/2018 (D) Not In Service

2841      Y                                                    1/25/2017                     2/7/2017    (D) Left Voicemail
                                                                                            2/16/2017    (D) No Message Left
                                                                                             4/4/2017    (D) No Message Left
                                                                                            5/31/2017    (D) Left Voicemail

6963      Y                                                   12/16/2016                    1/24/2017    (D) No Message Left
                                                                                             2/8/2017    (D) No Message Left
                                                                                            2/24/2017    (D) No Message Left
                                                                                            3/14/2017    (D) No Message Left
                                                                                            3/22/2017    (D) No Message Left

                                                                                                         Email only - inadvertently included in
1043      N                                                     1/5/2017                                 original list

8816      Y                                                   12/13/2016                   12/28/2016 (D) Busy Tone
                                                                                            3/15/2017 (D) Text

 2420     Y                                                     8/8/2016                   11/10/2016 (D) No Message Left
                                                                                           12/28/2016 (D) No Message Left
                                                                                             1/6/2017 (D) No Message Left




                                                                                                                                     PU00017503
                   Case 9:18-cv-81004-RKA Document 68-24 Entered on FLSD Docket 07/05/2019 Page 4 of 28



                    Category 1 (Called two or more
                    times in a 12-month period
                    after individual's file was                                      Call Dates (After Marked as
Telephone Number    marked as "Rejected Lead")     Date Marked As Rejected Lead      Rejected Lead)                 Call Dispositions
                                                                                                                    Contact Attempted: No Means of Attempt
                                                                                                        1/12/2017   Recorded
                                                                                                        1/17/2017   (N) No msg. left
                                                                                                        1/18/2017   (N) No msg. left
                                                                                                         6/1/2017   (N) nml/email

        5595        Y                                                    9/26/2016                     10/13/2016   (D) No Answer
                                                                                                       10/26/2016   (D) No Message Left
                                                                                                       11/21/2016   (D) No Message Left
                                                                                                        1/18/2017   (D) No Message Left

        9177        Y                                                     7/7/2016                       9/6/2016 (D) Left Voicemail
                                                                                                       10/19/2016 (D) No Message Left

                                                                                                                  Contact Attempted: No Means of Attempt
        2675        Y                                                   10/27/2015                      8/25/2016 Recorded
                                                                                                                  Contact Attempted: No Means of Attempt
                                                                                                        9/21/2016 Recorded

        3037        Y                                                    8/11/2016                      8/15/2016   (D) No Message Left
                                                                                                        8/19/2016   (D) Contacted
                                                                                                         9/1/2016   (D) No Message Left
                                                                                                        3/27/2017   (D) No Message Left

         117        Y                                                    6/29/2016                       8/4/2016   (D) Not in Service
                                                                                                        9/20/2016   (D) Not in Service
                                                                                                        3/23/2017   (D) Not in Service
                                                                                                        5/18/2017   (D) Not in Service
                                                                                                        5/22/2017   (D) Not in Service

         383        Y                                                    7/12/2016                      7/22/2016 (D) No Message Left


                                                                                                                                            PU00017503
                   Case 9:18-cv-81004-RKA Document 68-24 Entered on FLSD Docket 07/05/2019 Page 5 of 28



                    Category 1 (Called two or more
                    times in a 12-month period
                    after individual's file was                                      Call Dates (After Marked as
Telephone Number    marked as "Rejected Lead")     Date Marked As Rejected Lead      Rejected Lead)                Call Dispositions
                                                                                                        11/22/2016 (D) No Message Left
                                                                                                        12/10/2016 (D) No Message Left

        2552        Y                                                    6/24/2016                     7/12/2016 (D) Busy Tone
                                                                                                       7/15/2016 (D) Not In Service
                                                                                                       7/20/2016 (D) Not In Service

        2554        Y                                                    5/11/2016                     5/26/2016 (D) No Message Left
                                                                                                       3/30/2017 (D) No Message Left

        6785        Y                                                    4/22/2016                     4/30/2016    (D) No Message Left
                                                                                                        5/3/2016    (D) No Message Left
                                                                                                        5/9/2016    (D) No Message Left
                                                                                                       5/10/2016    (D) No Message Left
                                                                                                       5/11/2016    (D) No Message Left

        1695        Y                                                    4/26/2016                     4/28/2016    (D) Left Voicemail
                                                                                                        5/2/2016    (D) Left Voicemail
                                                                                                        5/4/2016    (D) Left Voicemail
                                                                                                        5/6/2016    (D) Left Voicemail
                                                                                                                    Contact Attempted: No Means of Attempt
                                                                                                         5/9/2016   Recorded
                                                                                                                    Contact Attempted: No Means of Attempt
                                                                                                       5/20/2016    Recorded
                                                                                                                    Contact Attempted: No Means of Attempt
                                                                                                       5/24/2016    Recorded
                                                                                                                    Contact Attempted: No Means of Attempt
                                                                                                       6/23/2016    Recorded
                                                                                                       7/13/2016    (D) Left Voicemail

        7114        Y                                                    4/13/2016                     4/25/2016 (D) Busy Tone


                                                                                                                                            PU00017503
                   Case 9:18-cv-81004-RKA Document 68-24 Entered on FLSD Docket 07/05/2019 Page 6 of 28



                    Category 1 (Called two or more
                    times in a 12-month period
                    after individual's file was                                      Call Dates (After Marked as
Telephone Number    marked as "Rejected Lead")     Date Marked As Rejected Lead      Rejected Lead)                  Call Dispositions
                                                                                                        4/28/2016    (D) Left Voicemail
                                                                                                          5/3/2016   (D) Busy Tone
                                                                                                          5/6/2016   (D) Left Voicemail
                                                                                                          5/9/2016   (D) No Message Left

        9969        Y                                                   12/23/2015                     4/19/2016 (D) Left Voicemail
                                                                                                       5/19/2016 (D) No Message Left
                                                                                                       5/19/2016 (D) Text

                                                                                                                     Contact Attempted: No Means of Attempt
        0473        Y                                                   10/27/2015                     4/13/2016     Recorded
                                                                                                                     Contact Attempted: No Means of Attempt
                                                                                                       5/12/2016     Recorded
                                                                                                                     Contact Attempted: No Means of Attempt
                                                                                                         6/3/2016    Recorded
                                                                                                                     Contact Attempted: No Means of Attempt
                                                                                                         9/7/2016    Recorded
                                                                                                                     Contact Attempted: No Means of Attempt
                                                                                                       9/29/2016     Recorded
                                                                                                                     Contact Attempted: No Means of Attempt
                                                                                                      10/17/2016     Recorded

        5974        Y                                                    11/1/2015                      4/5/2016 (D) No Answer
                                                                                                       6/14/2016 (D) No Answer
                                                                                                       9/26/2016 (D) No Answer

        3912        Y                                                    1/12/2016                      4/5/2016 (D) Not In Service
                                                                                                       5/23/2016 (D) Wrong Number

        7341        Y                                                    2/16/2016                     3/31/2016 (D) No Message Left
                                                                                                       5/27/2016 (D) No Message Left



                                                                                                                                             PU00017503
                   Case 9:18-cv-81004-RKA Document 68-24 Entered on FLSD Docket 07/05/2019 Page 7 of 28



                    Category 1 (Called two or more
                    times in a 12-month period
                    after individual's file was                                      Call Dates (After Marked as
Telephone Number    marked as "Rejected Lead")     Date Marked As Rejected Lead      Rejected Lead)                 Call Dispositions

        3067        Y                                                    3/14/2016                      3/22/2016   (D) No Message Left
                                                                                                         4/4/2016   (D) No Message Left
                                                                                                         4/5/2016   (D) No Message Left
                                                                                                        4/11/2016   (D) No Message Left
                                                                                                        4/13/2016   (D) No Message Left

        1220        Y                                                    3/11/2016                      3/15/2016   (D) Left Voicemail
                                                                                                        3/16/2016   (D) Left Voicemail
                                                                                                        3/16/2016   (D) No Message Left
                                                                                                        3/17/2016   (D) Left Voicemail
                                                                                                        3/17/2016   (D) No Message Left
                                                                                                                    Contact Attempted: No Means of Attempt
                                                                                                        3/18/2016   Recorded
                                                                                                                    Contact Attempted: No Means of Attempt
                                                                                                        3/23/2016   Recorded
                                                                                                                    Contact Attempted: No Means of Attempt
                                                                                                        3/29/2016   Recorded
                                                                                                                    Contact Attempted: No Means of Attempt
                                                                                                        3/30/2016   Recorded
                                                                                                                    Contact Attempted: No Means of Attempt
                                                                                                         4/5/2016   Recorded
                                                                                                         4/5/2016   (N) lvm

        9586        Y                                                   12/29/2015                       3/2/2016   (D) Left Voicemail
                                                                                                        3/31/2016   (D) Left Voicemail
                                                                                                        4/30/2016   (D) Left Voicemail
                                                                                                         6/4/2016   (D) Left Voicemail

        9498        Y                                                    1/19/2016                      1/27/2016 (D) No Message Left
                                                                                                        2/18/2016 (D) Left Voicemail



                                                                                                                                            PU00017503
                   Case 9:18-cv-81004-RKA Document 68-24 Entered on FLSD Docket 07/05/2019 Page 8 of 28



                    Category 1 (Called two or more
                    times in a 12-month period
                    after individual's file was                                      Call Dates (After Marked as
Telephone Number    marked as "Rejected Lead")     Date Marked As Rejected Lead      Rejected Lead)                  Call Dispositions
                                                                                                        2/26/2016    (D) No Message Left
                                                                                                          3/3/2016   (D) No Message Left
                                                                                                        3/18/2016    (D) No Message Left
                                                                                                        3/31/2016    (D) Left Voicemail

        7451        Y                                                    1/27/2016                     2/17/2016     (D) No Message Left
                                                                                                       2/25/2016     (D) No Message Left
                                                                                                       2/28/2016     (D) No Message Left
                                                                                                       2/29/2016     (D) No Message Left
                                                                                                        3/1/2016     (D) No Message Left

        0957        Y                                                     1/8/2016                     2/16/2016     (D) Left Voicemail
                                                                                                       2/23/2016     (D) No Message Left
                                                                                                       2/29/2016     (D) Left Voicemail
                                                                                                       3/24/2016     (D) Left Voicemail
                                                                                                        5/3/2016     (D) Left Voicemail

                                                                                                                     Contact Attempted: No Means of Attempt
        2133        Y                                                   12/17/2015                     2/16/2016     Recorded
                                                                                                                     Contact Attempted: No Means of Attempt
                                                                                                         3/3/2016    Recorded
                                                                                                                     Contact Attempted: No Means of Attempt
                                                                                                       3/22/2016     Recorded
                                                                                                                     Contact Attempted: No Means of Attempt
                                                                                                         4/7/2016    Recorded
                                                                                                                     Contact Attempted: No Means of Attempt
                                                                                                       4/22/2016     Recorded
                                                                                                                     Contact Attempted: No Means of Attempt
                                                                                                         5/5/2016    Recorded
                                                                                                                     Contact Attempted: No Means of Attempt
                                                                                                       5/11/2016     Recorded



                                                                                                                                             PU00017503
                   Case 9:18-cv-81004-RKA Document 68-24 Entered on FLSD Docket 07/05/2019 Page 9 of 28



                    Category 1 (Called two or more
                    times in a 12-month period
                    after individual's file was                                      Call Dates (After Marked as
Telephone Number    marked as "Rejected Lead")     Date Marked As Rejected Lead      Rejected Lead)               Call Dispositions
                                                                                                                  Contact Attempted: No Means of Attempt
                                                                                                        5/27/2016 Recorded

        5504        Y                                                     2/3/2016                      2/11/2016 (D) No Message Left
                                                                                                        2/17/2016 (D) No Message Left
                                                                                                         3/2/2016 (D) No Message Left
                                                                                                         3/9/2016 (D) No Message Left
                                                                                                                  Contact Attempted: No Means of Attempt
                                                                                                        4/12/2016 Recorded
                                                                                                                  Contact Attempted: No Means of Attempt
                                                                                                        4/26/2016 Recorded
                                                                                                                  Contact Attempted: No Means of Attempt
                                                                                                        5/31/2016 Recorded

                                                                                                                  Contact Attempted: No Means of Attempt
        5842        Y                                                   12/17/2015                      1/13/2016 Recorded
                                                                                                                  Contact Attempted: No Means of Attempt
                                                                                                         2/3/2016 Recorded
                                                                                                                  Contact Attempted: No Means of Attempt
                                                                                                         3/1/2016 Recorded
                                                                                                                  Contact Attempted: No Means of Attempt
                                                                                                        3/17/2016 Recorded
                                                                                                                  Contact Attempted: No Means of Attempt
                                                                                                        4/19/2016 Recorded
                                                                                                                  Contact Attempted: No Means of Attempt
                                                                                                         5/5/2016 Recorded
                                                                                                                  Contact Attempted: No Means of Attempt
                                                                                                        5/24/2016 Recorded
                                                                                                                  Contact Attempted: No Means of Attempt
                                                                                                        6/20/2016 Recorded
                                                                                                                  Contact Attempted: No Means of Attempt
                                                                                                        7/20/2016 Recorded




                                                                                                                                          PU00017503
                   Case 9:18-cv-81004-RKA Document 68-24 Entered on FLSD Docket 07/05/2019 Page 10 of
                                                          28


                   Category 1 (Called two or more
                   times in a 12-month period
                   after individual's file was                                      Call Dates (After Marked as
Telephone Number   marked as "Rejected Lead")     Date Marked As Rejected Lead      Rejected Lead)                 Call Dispositions
                                                                                                                   Contact Attempted: No Means of Attempt
                                                                                                       8/31/2016   Recorded
                                                                                                                   Contact Attempted: No Means of Attempt
                                                                                                      10/17/2016   Recorded
                                                                                                                   Contact Attempted: No Means of Attempt
                                                                                                      11/30/2016   Recorded
                                                                                                                   Contact Attempted: No Means of Attempt
                                                                                                       2/17/2017   Recorded
                                                                                                                   Contact Attempted: No Means of Attempt
                                                                                                       3/28/2017   Recorded
                                                                                                                   Contact Attempted: No Means of Attempt
                                                                                                       4/27/2017   Recorded
                                                                                                                   Contact Attempted: No Means of Attempt
                                                                                                        7/3/2017   Recorded

                                                                                                                 Contact Attempted: No Means of Attempt
         937       Y                                                    8/13/2015                       9/3/2015 Recorded
                                                                                                                 Contact Attempted: No Means of Attempt
                                                                                                      10/21/2015 Recorded

                                                                                                                 Contact Attempted: No Means of Attempt
         025       Y                                                    10/1/2015                     10/21/2015 Recorded
                                                                                                                 Contact Attempted: No Means of Attempt
                                                                                                       12/4/2015 Recorded
                                                                                                                 Contact Attempted: No Means of Attempt
                                                                                                        1/6/2016 Recorded
                                                                                                                 Contact Attempted: No Means of Attempt
                                                                                                       1/28/2016 Recorded
                                                                                                                 Contact Attempted: No Means of Attempt
                                                                                                       2/24/2016 Recorded

                                                                                                                 Contact Attempted: No Means of Attempt
         544       Y                                                     5/8/2015                      10/9/2015 Recorded




                                                                                                                                           PU00017503
                   Case 9:18-cv-81004-RKA Document 68-24 Entered on FLSD Docket 07/05/2019 Page 11 of
                                                          28


                   Category 1 (Called two or more
                   times in a 12-month period
                   after individual's file was                                      Call Dates (After Marked as
Telephone Number   marked as "Rejected Lead")     Date Marked As Rejected Lead      Rejected Lead)               Call Dispositions
                                                                                                                 Contact Attempted: No Means of Attempt
                                                                                                        3/8/2017 Recorded

                                                                                                                 Contact Attempted: No Means of Attempt
        8107       Y                                                    5/14/2015                      8/17/2015 Recorded
                                                                                                                 Contact Attempted: No Means of Attempt
                                                                                                       1/14/2016 Recorded
                                                                                                                 Contact Attempted: No Means of Attempt
                                                                                                       3/10/2016 Recorded
                                                                                                                 Contact Attempted: No Means of Attempt
                                                                                                        4/1/2016 Recorded
                                                                                                                 Contact Attempted: No Means of Attempt
                                                                                                       4/19/2016 Recorded
                                                                                                                 Contact Attempted: No Means of Attempt
                                                                                                        5/4/2016 Recorded




                                                                                                                                         PU00017503
                   Case 9:18-cv-81004-RKA Document 68-24 Entered on FLSD Docket 07/05/2019 Page 12 of
                                                          28

                   Category 1 (Called two or
                   more times in a 12-month
                   period after individual's file
                   was marked as "opportunity Date Marked As Opportunity  Call Dates (After Marked
Telephone Number   lost")                         Lost                    as Lost Opportunity)       Call Dispositions
         1969      Y                                            10/4/2016                 10/18/2016 (N) "SW"
                                                                                           11/8/2016 (N) "sw"
                                                                                          12/23/2016 (N) "left voicemail - sent text"
                                                                                            1/2/2017 (N) SW
                                                                                            1/4/2017 (N) "SW"
                                                                                            1/5/2017 (N) "lvm"
                                                                                            1/5/2017 (N) "TEXT"
                                                                                            1/6/2017 (N) "LVM"
                                                                                            1/9/2017 (N) "Sent text"
                                                                                           1/10/2017 (N) "VM OUT"
                                                                                           1/26/2017 (N) "lm, txt"
                                                                                           3/21/2017 (N) "sent text; Called, but nml"
                                                                                           4/26/2017 (N) "called, and text"
                                                                                            5/3/2017 (N) "vm full."

         1778      Y                                               12/7/2016               12/22/2016 (N) "text
                                                                                                       (N) "student hung up called student
                                                                                       2/17/2017 11:02 back and sent text"
                                                                                            3/10/2017 (N) "call out"
                                                                                            3/20/2017 (N) "s/w student"

        9943       Y                                               11/7/2018                11/20/2018   (N) "call/text"
                                                                                            11/29/2018   (N) "Cal/text"
                                                                                             12/4/2018   (N) "CALL/TEXT"
                                                                                              3/6/2019   (N) "Not in service"

        6160       Y                                              10/22/2018                 11/2/2018 (N) "LVM, text"
                                                                                            11/15/2018 (N) "LVM, text"




                                                                                                                                             PU00017503
                   Case 9:18-cv-81004-RKA Document 68-24 Entered on FLSD Docket 07/05/2019 Page 13 of
                                                          28

                   Category 1 (Called two or
                   more times in a 12-month
                   period after individual's file
                   was marked as "opportunity Date Marked As Opportunity     Call Dates (After Marked
Telephone Number   lost")                         Lost                       as Lost Opportunity)        Call Dispositions
          0602     Y                                             9/18/2018                   10/3/2018   (N) "phone is NIS"
                                                                                             2/13/2019   (N) "NIS.sent text"
                                                                                             2/26/2019   (N) "text"
                                                                                              3/6/2019   (N) "TEXT OUT"

        9786       Y                                             8/30/2018                  9/10/2018    (N) text
                                                                                            9/13/2018    (N) "VM OUT"
                                                                                           11/14/2018    (N) "LVM"
                                                                                             5/2/2019    (N) "discon"

         1571      Y                                             6/15/2018                   6/18/2018   (N) "LVM"
                                                                                             6/20/2018   (N) "NML"
                                                                                             6/25/2018   (N) "sent text"
                                                                                             7/19/2018   (N) "lvm"
                                                                                              8/1/2018   (N) "lvm/txt"
                                                                                             8/20/2018   (N) "lvm/txt"
                                                                                             8/29/2018   (N) "NML"

         9362      Y                                              6/7/2018                   6/12/2018   (N) "lvm/text"
                                                                                             6/20/2018   (N) "nml"
                                                                                             6/25/2018   (N) "lvm"
                                                                                              7/2/2018   (N) "text"
                                                                                             8/21/2018   (N) "text"
                                                                                             9/28/2018   (N) "text"
                                                                                             2/28/2019   (N) "hang up, sent text"

         6575      Y                                              5/8/2018                   5/15/2018 (N) "lm, text"
                                                                                             6/27/2018 (N) "no vm left; text"
                                                                                             8/22/2018 (N) "lm, text"



                                                                                                                                    PU00017503
                   Case 9:18-cv-81004-RKA Document 68-24 Entered on FLSD Docket 07/05/2019 Page 14 of
                                                          28

                   Category 1 (Called two or
                   more times in a 12-month
                   period after individual's file
                   was marked as "opportunity Date Marked As Opportunity     Call Dates (After Marked
Telephone Number   lost")                         Lost                       as Lost Opportunity)        Call Dispositions

       4938        Y                                             2/13/2018                   2/15/2018   (N) "text out"
                                                                                             2/20/2018   (N) "NIS? Texted"
                                                                                             2/28/2018   (N) "text"
                                                                                              3/5/2018   (N) "texted"
                                                                                             3/12/2018   (N) "LM"
                                                                                             4/19/2018   (N) "no answer"
                                                                                             6/28/2018   (N) "LM"

       6317        Y                                             1/30/2018                   1/31/2018   (N) "sws"
                                                                                              2/9/2018   (N) "text"
                                                                                             2/21/2018   (N) "LM/ text"
                                                                                             2/21/2018   (N) sws
                                                                                              5/3/2018   (N) "NIS"

       0206        Y                                           11/30/2017                    2/13/2018 (N) "#NIS"
                                                                                             4/25/2018 (N) "lvm"
                                                                                              5/2/2018 (N) "NIS"

         5424      Y                                             1/30/2018                   2/16/2018 (N) "lm"
                                                                                              3/7/2018 (N) "lvm"

        4195       Y                                              2/2/2018                    2/3/2018 (N) "lvm/text"
                                                                                                       (N) "Left a message w/ someone
                                                                                             2/15/2018 else"

         7562      Y                                           11/28/2017                     2/2/2018 (N) "#NIS"
                                                                                             2/22/2018 (N) "Wrong Number"




                                                                                                                                        PU00017503
                   Case 9:18-cv-81004-RKA Document 68-24 Entered on FLSD Docket 07/05/2019 Page 15 of
                                                          28

                   Category 1 (Called two or
                   more times in a 12-month
                   period after individual's file
                   was marked as "opportunity Date Marked As Opportunity     Call Dates (After Marked
Telephone Number   lost")                         Lost                       as Lost Opportunity)      Call Dispositions
         4487      Y                                           12/14/2017                    1/19/2018 (N) "LVM and text."
                                                                                                       (N) "not able to contact std on the
                                                                                             1/26/2018 phone"

         8265      Y                                           12/13/2017                  12/21/2017 (N) "lvm sent text"
                                                                                             1/9/2018 (N) "VM/text"
                                                                                            1/10/2018 (N) "text"

        9850       Y                                           11/24/2017                  12/20/2017 (N) "nml,text"
                                                                                             1/9/2018 (N) "sws"
                                                                                            1/26/2018 (N) "sws"

         3144      Y                                             9/14/2017                 12/20/2017 (N) "LVM/TXT"

                                                                                           12/22/2017    (N) "lvm on both numbers/texted"
                                                                                           12/27/2017    (N) "lvm"
                                                                                             1/8/2018    (N) "left VM"
                                                                                            1/12/2018    (N) "lm"

         0533      Y                                             12/1/2017                   12/5/2017   (N) "vm box full/sent text"
                                                                                             12/7/2017   (N) "vm box full"
                                                                                             1/17/2018   (N) "called for student left vm"
                                                                                             3/28/2018   (N) "left vm and text"
                                                                                              4/3/2018   (N) "left vm"



                                                                                                      (N) "left message with someone
         3527      Y                                             11/2/2017                 11/20/2017 else: call back after 2"
                                                                                           12/13/2017 (N) "text"
                                                                                           12/14/2017 (N) "Call out, text"


                                                                                                                                             PU00017503
                   Case 9:18-cv-81004-RKA Document 68-24 Entered on FLSD Docket 07/05/2019 Page 16 of
                                                          28

                   Category 1 (Called two or
                   more times in a 12-month
                   period after individual's file
                   was marked as "opportunity Date Marked As Opportunity     Call Dates (After Marked
Telephone Number   lost")                         Lost                       as Lost Opportunity)     Call Dispositions
                                                                                           12/19/2017 (N) "NIS"

                                                                                      12/28/2017 13:57   (N) "S/W someone - Call back 1:30"
                                                                                      12/28/2017 14:45   (N) "Hang Up"
                                                                                             1/8/2018    (N) "Tx"
                                                                                             2/7/2018    (N) "phone not accepting calls"

        9572       Y                                             1/10/2017                   1/26/2017(N) "text. vmail."
                                                                                              9/6/2017(N) "CALL/TEXT OUT"
                                                                                              9/8/2017(N) "lvm"
                                                                                             9/13/2017(N) sws
                                                                                                      (N) "Both phone numbers are not in
                                                                                            9/27/2017 service. Text."
                                                                                                      (N) "both number are still not in
                                                                                           11/14/2017 service"
                                                                                           12/27/2017 (N) "call out not in service"

         4323      Y                                             8/23/2017                   11/8/2017   (N) "lm"
                                                                                              1/9/2018   (N) "lm and text"
                                                                                             2/13/2018   (N) "no answer called"
                                                                                             4/25/2018   (N) "lvm"
                                                                                             7/18/2018   (N) "lm"

         2151      Y                                              9/1/2017                   11/2/2017   (N) "lvm, and text"
                                                                                             12/4/2017   (N) "text and lvm"
                                                                                             2/21/2018   (N) "called, sent text"
                                                                                             5/18/2018   (N) "sent text"

         5597      Y                                             8/23/2017                    9/1/2017 (N) "lvm"
                                                                                             9/21/2017 (N) "lvm"


                                                                                                                                              PU00017503
                   Case 9:18-cv-81004-RKA Document 68-24 Entered on FLSD Docket 07/05/2019 Page 17 of
                                                          28

                   Category 1 (Called two or
                   more times in a 12-month
                   period after individual's file
                   was marked as "opportunity Date Marked As Opportunity     Call Dates (After Marked
Telephone Number   lost")                         Lost                       as Lost Opportunity)      Call Dispositions
                                                                                             10/6/2017 (N) "text"
                                                                                              2/2/2018 (N) "text"
                                                                                             3/23/2018 (N) "LVM"

         9000      Y                                             5/10/2017                  5/16/2017    (N) sws
                                                                                        6/7/2017 11:03   (N) sws
                                                                                         6/7/2017 5:12   (N) sws
                                                                                         6/8/2017 9:28   (N) "left message"
                                                                                         6/8/2017 2:50   (N) "left message"
                                                                                         6/9/2017 1:21   (N) "text"
                                                                                         6/9/2017 2:42   (N) "lm"
                                                                                            6/10/2017    (N) "left message"
                                                                                            6/12/2017    (N) "text"
                                                                                        6/13/2017 3:11   (N) "text"
                                                                                        6/13/2017 6:58   (N) "vm"
                                                                                            6/15/2017    (N) "left message/text"
                                                                                            6/18/2017    (N) "left message"
                                                                                        6/19/2017 1:50   (N) "Sent text"
                                                                                        6/19/2017 2:46   (N) "sws"
                                                                                        6/19/2017 7:03   (N) "Left VM/Sent Text"
                                                                                       6/20/2017 10:08   (N) "text"
                                                                                        6/20/2017 7:02   (N) "left message"
                                                                                        6/21/2017 5:00   (N) "sent text"
                                                                                        6/21/2017 6:00   (N) "called and lm"
                                                                                        6/21/2017 6:33   (N) "sw"
                                                                                       6/26/2017 10:21   (N) "texted"
                                                                                        6/26/2017 4:33   (N) "texted"
                                                                                        6/27/2017 2:41   (N) "Sws"
                                                                                        6/27/2017 5:58   (N) "No answer"



                                                                                                                                   PU00017503
                   Case 9:18-cv-81004-RKA Document 68-24 Entered on FLSD Docket 07/05/2019 Page 18 of
                                                          28

                   Category 1 (Called two or
                   more times in a 12-month
                   period after individual's file
                   was marked as "opportunity Date Marked As Opportunity     Call Dates (After Marked
Telephone Number   lost")                         Lost                       as Lost Opportunity)      Call Dispositions
                                                                                            6/28/2017  (N) "phone not accepting calls"
                                                                                       6/29/2017 11:13 (N) "NIS, sent text, email"

                                                                                       6/29/2017 11:23 (N) "not accepting calls, sent text"
                                                                                                       (N) "still not accepting calls--sent
                                                                                            6/30/2017 text"
                                                                                        7/1/2017 10:32 (N) "text"
                                                                                        7/1/2017 12:49 (N) "No answer"
                                                                                        7/2/2017 10:58 (N) "left vm, text message"
                                                                                        7/2/2017 11:29 (N) "text"
                                                                                         7/2/2017 3:48 (N) "sw"
                                                                                         7/2/2017 6:21 (N) "text"
                                                                                         7/3/2017 9:47 (N) "text"
                                                                                         7/3/2017 3:57 (N) "lvm (x2), text"
                                                                                         7/3/2017 5:53 (N) "text"
                                                                                         7/3/2017 6:00 (N) "call"
                                                                                            8/31/2017 (N) "NIS"
                                                                                            12/8/2017 (N) "NIS"
                                                                                            1/12/2018 (N) "NIS"

         4486      Y                                             8/14/2017                   8/24/2017 (N) "NO vm setup, sent txt"
                                                                                                       (N) "no vm setup- she called right
                                                                                                       back tho and HU when i said who i
                                                                                              2/1/2018 was sent txt"
                                                                                             2/14/2018 (N) "No Longer Interested"
                                                                                             10/1/2018 (N) "ACD: SWS"

         2044      Y                                              8/2/2017                    8/8/2017 (N) "Call out/ text sent"
                                                                                             9/22/2017 (N) "call, OE text"




                                                                                                                                              PU00017503
                   Case 9:18-cv-81004-RKA Document 68-24 Entered on FLSD Docket 07/05/2019 Page 19 of
                                                          28

                   Category 1 (Called two or
                   more times in a 12-month
                   period after individual's file
                   was marked as "opportunity Date Marked As Opportunity     Call Dates (After Marked
Telephone Number   lost")                         Lost                       as Lost Opportunity)        Call Dispositions
        973        Y                                             7/26/2017                   7/31/2017   (N) "LVM"
                                                                                              8/2/2017   (N) "LVM"
                                                                                              8/7/2017   (N) "LVM"
                                                                                             8/25/2017   (N) "LVM"
                                                                                             1/30/2018   (N) "LVM"

        0686       Y                                             6/13/2017                   6/28/2017 (N) "NIS"
                                                                                              8/3/2017 (N) "NIS"
                                                                                             8/11/2017 (N) "NIS"

        6683       Y                                             6/19/2017                  6/21/2017    (N) "LM"
                                                                                             7/5/2017    (N) "LM"
                                                                                             8/8/2017    (N) "LM"
                                                                                           11/10/2017    (N) "LM"
                                                                                            12/5/2017    (N) "text"

        8008       Y                                             4/10/2017                   4/25/2017 (N) "LVM"
                                                                                              8/7/2017 (N) "NML + text"

                                                                                                         (N) "lm-stu called txt now last night,
        4276       Y                                             2/13/2017                   4/25/2017   called back lm"
                                                                                             6/12/2017   (N) "SWS"
                                                                                             6/13/2017   (N) "LVM"
                                                                                             6/14/2017   (N) "sent text"

        9941       Y                                             4/13/2017                   4/20/2017 (N) "nml"
                                                                                             6/22/2017 (N) "nml & text"

         2329      Y                                              7/7/2016                   4/19/2017 (N) "VMNSU/txt"



                                                                                                                                                  PU00017503
                   Case 9:18-cv-81004-RKA Document 68-24 Entered on FLSD Docket 07/05/2019 Page 20 of
                                                          28

                   Category 1 (Called two or
                   more times in a 12-month
                   period after individual's file
                   was marked as "opportunity Date Marked As Opportunity     Call Dates (After Marked
Telephone Number   lost")                         Lost                       as Lost Opportunity)      Call Dispositions
                                                                                             4/28/2017 (N) "VMNSU/txt"
                                                                                             6/28/2017 (N) "VMNSU/ text"

        8999       Y                                              1/6/2017                   1/20/2017 (N) "Left VM"
                                                                                             4/14/2017 (N) "SWS"
                                                                                             4/17/2017 (N) "LM with someone else"

        1629       Y                                              3/1/2017                   4/13/2017 (N) "LVM/Text"
                                                                                             4/17/2017 (N) "SW"

         1363      Y                                              2/3/2017                  3/20/2017    (N) "Left vm, & text"
                                                                                            3/23/2017    (N) "Left vm, sent text"
                                                                                             4/7/2017    (N) "lm/text"
                                                                                            4/19/2017    (N) "lm"
                                                                                            4/20/2017    (N) "left VM"
                                                                                             6/2/2017    (N) "lvm"
                                                                                            6/27/2017    (N) "left vm, text"
                                                                                            8/23/2017    (N) "text"
                                                                                           10/24/2017    (N) "text"

        8646       Y                                              3/8/2017                    3/9/2017   (N) "nml"
                                                                                              4/7/2017   (N) "call"
                                                                                              5/2/2017   (N) "NIS"
                                                                                              6/6/2017   (N) "Hang up"

        0446       Y                                              3/3/2017                    3/3/2017 (N) "hung up on me"
                                                                                              3/8/2017 (N) "left vmail"
                                                                                              4/4/2017 (N) "lm and texted"




                                                                                                                                    PU00017503
                   Case 9:18-cv-81004-RKA Document 68-24 Entered on FLSD Docket 07/05/2019 Page 21 of
                                                          28

                   Category 1 (Called two or
                   more times in a 12-month
                   period after individual's file
                   was marked as "opportunity Date Marked As Opportunity     Call Dates (After Marked
Telephone Number   lost")                         Lost                       as Lost Opportunity)        Call Dispositions
                                                                                                         (N) "STU hungup after the phone
                                                                                             4/18/2017   rang once"
                                                                                             4/19/2017   (N) "texted"
                                                                                             4/21/2017   (N) "lvm"
                                                                                             4/28/2017   (N) "STU hungup"
                                                                                              2/7/2018   (N) "Hang up"

       9841        Y                                             2/13/2017                   2/17/2017   (N) "LM"
                                                                                             2/24/2017   (N) "TEXTED/CALLED"
                                                                                             6/15/2017   (N) "left voicemail"
                                                                                             7/16/2018   (N) "LVM"

        8575       Y                                           12/19/2016                     2/8/2017   (N) "SWS"
                                                                                              3/2/2017   (N) "LVM"
                                                                                              4/5/2017   (N) "lvm"
                                                                                             5/22/2017   (N) "lvm"

         4466      Y                                           11/22/2016                    1/25/2017 (N) "called"
                                                                                              8/2/2017 (N) "call"

         4612      Y                                              1/5/2017                   1/24/2017 (N) "lm"
                                                                                              2/3/2017 (N) "lm"

         2692      Y                                           10/27/2016                   11/8/2016 (N) "sent Text"
                                                                                                      (N) "left msg w/ person on home,
                                                                                           12/23/2016 left voicemail on cell"
                                                                                                      (N) "called and left message with
                                                                                             1/5/2017 someone. Sent text"
                                                                                            1/13/2017 (N) "SW"




                                                                                                                                           PU00017503
                   Case 9:18-cv-81004-RKA Document 68-24 Entered on FLSD Docket 07/05/2019 Page 22 of
                                                          28

                   Category 1 (Called two or
                   more times in a 12-month
                   period after individual's file
                   was marked as "opportunity Date Marked As Opportunity     Call Dates (After Marked
Telephone Number   lost")                         Lost                       as Lost Opportunity)      Call Dispositions
                                                                                                       (N) "home phone number- Is a
                                                                                             2/21/2017 wrong number!"
                                                                                             2/21/2017 (N) "text"
                                                                                             3/21/2017 (N) "called, and text"

         2159      Y                                             11/7/2016                 12/22/2016 (N) "lm & sent txt"
                                                                                             3/2/2017 (N) "s/w hung up"
                                                                                            3/22/2017 (N) "hung up after id"

        4502       Y                                             9/19/2016                 11/21/2016 (N) "lm"
                                                                                                      (N) "Left message with someone
                                                                                            3/10/2017 else"
                                                                                            3/13/2017 (N) "No msg. left"
                                                                                            3/16/2017 (N) "No msg. left"
                                                                                            3/20/2017 (N) "No msg. left"
                                                                                            3/27/2017 (N) "No msg. left"
                                                                                            3/28/2017 (N) "No msg. left"
                                                                                                      (N) "Left msg. w/ someone else -
                                                                                            3/30/2017 STU was not in"
                                                                                            5/25/2017 (N) "LVM"
                                                                                             6/7/2017 (N) "Not Interseted"
                                                                                            6/12/2017 (N) sws

        9409       Y                                             9/21/2016                   11/3/2016 (N) "LM"
                                                                                              3/7/2017 (N) "Busy Tone"

         8170      Y                                           10/19/2016                  10/31/2016   (N) "vm"
                                                                                            11/2/2016   (N) "vm full"
                                                                                            11/4/2016   (N) "lmw mother"
                                                                                            11/7/2016   (N) "vm"


                                                                                                                                         PU00017503
                   Case 9:18-cv-81004-RKA Document 68-24 Entered on FLSD Docket 07/05/2019 Page 23 of
                                                          28

                   Category 1 (Called two or
                   more times in a 12-month
                   period after individual's file
                   was marked as "opportunity Date Marked As Opportunity     Call Dates (After Marked
Telephone Number   lost")                         Lost                       as Lost Opportunity)        Call Dispositions

        5429       Y                                              9/2/2016                 10/18/2016 (N) "LM"
                                                                                           12/15/2016 (N) "LVM"

         1221      Y                                             5/26/2016                   6/2/2016    (N) "lm"
                                                                                            6/17/2016    (N) "nml"
                                                                                            6/21/2016    (N) "nml"
                                                                                            7/27/2016    (N) "nml"
                                                                                            8/31/2016    (N) "nml"
                                                                                           10/13/2016    (N) "nml sent text"
                                                                                           10/20/2016    (N) "mb full"
                                                                                           10/25/2016    (N) "text"
                                                                                             2/1/2017    (N) "LM"
                                                                                            4/15/2017    (N) "wrong number"

         5685      Y                                             8/21/2015                 10/13/2016 (N) "LVM"
                                                                                           12/16/2016 (N) "lm"

        2776       Y                                             9/26/2016                   9/27/2016   (N) "lvm"
                                                                                             1/26/2017   (N) "NIS"
                                                                                              3/7/2017   (N) "NIS"
                                                                                             3/22/2017   (N) "NIS"
                                                                                             4/21/2017   (N) "WRONG NUMBER"

         3876      Y                                             6/30/2016              2/1/2017 16:02 (N) "LV"
                                                                                        2/1/2017 16:06 (N) sws
                                                                                        2/1/2017 17:09 (N) "LVM"

        8513       Y                                              6/7/2016                    8/1/2016 (N) "lm"



                                                                                                                               PU00017503
                   Case 9:18-cv-81004-RKA Document 68-24 Entered on FLSD Docket 07/05/2019 Page 24 of
                                                          28

                   Category 1 (Called two or
                   more times in a 12-month
                   period after individual's file
                   was marked as "opportunity Date Marked As Opportunity     Call Dates (After Marked
Telephone Number   lost")                         Lost                       as Lost Opportunity)      Call Dispositions
                                                                                             9/13/2016 (N) "lm"

         8877      Y                                              6/1/2016                    7/7/2016 (N) "no answer"
                                                                                              3/5/2019 (N) "no message - text"

        0122       Y                                             6/24/2016                    7/6/2016   (N) "busy tone"
                                                                                             7/18/2016   (N) "LVM"
                                                                                             7/25/2016   (N) "LVM"
                                                                                             8/11/2016   (N) "Called, na/nml"
                                                                                              9/9/2016   (N) "LVM"
                                                                                             1/10/2018   (N) "na/nml"

         8598      Y                                             6/30/2016                    7/1/2016   (N) "lm"
                                                                                             7/12/2016   (N) "nml"
                                                                                             8/11/2016   (N) "lvm"
                                                                                             8/31/2016   (N) "left vm"

         1093      Y                                             5/12/2016                   5/26/2016   (N) sws
                                                                                             6/13/2016   (N) sws
                                                                                             9/13/2016   (N) sws
                                                                                              2/1/2017   (N) sws

                                                                                           11/29/2017    (N) sws
                                                                                            12/5/2017    (N) "message"
                                                                                            12/5/2017    (N) sws
                                                                                           12/21/2017    (N) sws
                                                                                           12/28/2017    (N) "lvm"
                                                                                             1/8/2018    (N) "Call: Spoke"
                                                                                            1/29/2018    (N) "VM"



                                                                                                                                 PU00017503
                   Case 9:18-cv-81004-RKA Document 68-24 Entered on FLSD Docket 07/05/2019 Page 25 of
                                                          28

                   Category 1 (Called two or
                   more times in a 12-month
                   period after individual's file
                   was marked as "opportunity Date Marked As Opportunity     Call Dates (After Marked
Telephone Number   lost")                         Lost                       as Lost Opportunity)        Call Dispositions
                                                                                            5/15/2018    (N) sws
                                                                                        6/29/2018 9:35   (N) "VM" sws
                                                                                       6/29/2018 12:59   (N) sws
                                                                                            8/18/2018    (N) sws

        4442       Y                                             4/29/2016                    5/5/2016   (N) "no vm left"
                                                                                              5/6/2016   (N) "vm full"
                                                                                              5/9/2016   (N) "vm full"
                                                                                             5/10/2016   (N) "vm full"
                                                                                             5/19/2016   (N) sws

        2880       Y                                             4/20/2016              5/2/2016 15:38 (N) "nis"
                                                                                        5/2/2016 16:11 (N) "lvm"
                                                                                             5/9/2016 (N) sws

         0003      Y                                             4/17/2016                  4/22/2016    (N) "vm"
                                                                                            4/25/2016    (N) "no vm"
                                                                                            4/26/2016    (N) "no vm"
                                                                                            4/29/2016    (N) "text/no vm"
                                                                                            5/29/2016    (N) "no vm"
                                                                                             6/8/2016    (N) "no vm"
                                                                                           11/21/2016    (N) "nml"

        4486       Y                                             4/15/2016                   4/21/2016 (N) "nml"
                                                                                              6/2/2016 (N) "left vm"

         5386      Y                                             4/11/2016                   4/19/2016 (N) "no answer, sent text"
                                                                                              1/5/2017 (N) "no answer, sent text"
                                                                                             6/16/2017 (N) "hang up"



                                                                                                                                    PU00017503
                   Case 9:18-cv-81004-RKA Document 68-24 Entered on FLSD Docket 07/05/2019 Page 26 of
                                                          28

                   Category 1 (Called two or
                   more times in a 12-month
                   period after individual's file
                   was marked as "opportunity Date Marked As Opportunity     Call Dates (After Marked
Telephone Number   lost")                         Lost                       as Lost Opportunity)        Call Dispositions

                                                                                                         (N) "Continued to ring/could not
        1280       Y                                              4/6/2016                   4/11/2016   leave message"
                                                                                                         (N) "Came up as no one is available
                                                                                             5/3/2016    to take call"
                                                                                            5/27/2016    (N) "Sent text message"
                                                                                            7/25/2016    (N) 'left message with someone"
                                                                                       3/23/2017 13:36   (N) sw
                                                                                       3/23/2017 17:05   (N) sw

          140      Y                                              3/3/2016                    4/7/2016 (N) "vm"
                                                                                              6/8/2016 (N) "vm"
                                                                                             9/12/2016 (N) sws

          332      Y                                              9/1/2015                   1/28/2016 (N) "vm not setup"
                                                                                              3/7/2016 (N) "vm not setup"
                                                                                             3/31/2016 (N) "vm not setup"

                                                                                                         (N) "PHONE NOT ACCEPTING
          003      Y                                             8/25/2015             1/27/2016 16:04   INCOMING CALLS"
                                                                                       1/27/2016 16:29   (N) "sw"
                                                                                       3/31/2016 10:26   (N) "left vm"
                                                                                       3/31/2016 10:08   (N) "text"
                                                                                            3/31/2016    (N) "sw"
                                                                                             4/5/2016    (N) "left vm"
                                                                                             4/6/2016    (N) called
                                                                                                         (N) "phone not accepting incoming
                                                                                             4/11/2016   calls"
                                                                                             4/28/2016   (N) "text"
                                                                                             5/11/2016   (N) "text"



                                                                                                                                               PU00017503
                   Case 9:18-cv-81004-RKA Document 68-24 Entered on FLSD Docket 07/05/2019 Page 27 of
                                                          28

                   Category 1 (Called two or
                   more times in a 12-month
                   period after individual's file
                   was marked as "opportunity Date Marked As Opportunity     Call Dates (After Marked
Telephone Number   lost")                         Lost                       as Lost Opportunity)        Call Dispositions
                                                                                                         (N) "was unable to leave vm; texted
                                                                                             5/16/2016   her"
                                                                                       5/24/2016 15:31   (N) "couldn't leave message"
                                                                                       5/24/2016 15:54   (N) "text"
                                                                                              6/2/2016   (N) "left vm"
                                                                                             6/21/2016   (N) "text"
                                                                                              7/6/2016   (N) "left vm"
                                                                                             7/26/2016   (N) "LVM"
                                                                                              8/9/2016   (N) "LM"
                                                                                             8/12/2016   (N) "LM"
                                                                                             8/16/2016   (N) "text"
                                                                                       8/18/2016 10:13   (N) "LVM"
                                                                                       8/18/2016 19:42   (N) "hung up"
                                                                             8/22/2016 (1:16 PM)         (N) "VM"
                                                                             8/22/16 (3:27 PM)           (N) "text"
                                                                                             8/25/2016   (N) "LVM"

        0355       Y                                             1/16/2019                   1/31/2019 (N) call
                                                                                             2/28/2019 (N) text
                                                                                             3/12/2019 (N) text

        2599       Y                                           12/16/2018                    1/15/2019 (N) text
                                                                                              3/1/2019 (N) text
                                                                                              3/4/2019 (N) text

       0387        Y                                             8/14/2018                  8/30/2018 (N) "nml/txt"
                                                                                           10/27/2018 (N) "LVM"
                                                                                           10/28/2018 (N) "call and text"




                                                                                                                                               PU00017503
                   Case 9:18-cv-81004-RKA Document 68-24 Entered on FLSD Docket 07/05/2019 Page 28 of
                                                          28

                   Category 1 (Called two or
                   more times in a 12-month
                   period after individual's file
                   was marked as "opportunity Date Marked As Opportunity     Call Dates (After Marked
Telephone Number   lost")                         Lost                       as Lost Opportunity)      Call Dispositions
        0002       Y                                             8/16/2016                   8/23/2016 (N) sws
                                                                                              8/4/2017 (N) "text"

        0051       Y                                             8/27/2015                    4/6/2016 (N) "no answer"
                                                                                             4/22/2016 (N) "no answer"




                                                                                                                           PU00017503
